Opinion per Curiam. This was an information in the nature of a quo warranto, in the Circuit Court of Jefferson County, by the plaintiff m error against defendants in error, requiring defendants in error to show cause by what warrant they claim to be a body politic and corporate. At the threshold of investigation of this case lies the question as to our jurisdiction; for if we have not jurisdiction of the subject-matter, we are under no duty to investigate, and have no power to determine any of the issues raised, no more those that pertain to the rules of procedure in our court than those that pertain to the merits of the case. The .privilege or right to be a body politic and corporate is a franchise. Any judgment that could be properly rendered in this case must determine whether the franchise claimed does in fact and in law exist, for the litigation has no other aim, and so a franchise is necessarily involved. The following cases are conclusive : Smith v. The People, etc., ex rel. etc., 55 Ill. App.508; People, ex rel., etc., v. O’Hara et al., 128 Ill. 20; People, etc., ex rel., etc., v. Cooper et al., 139 Ill. 461; School Trustees v. School Directors, 190 Ill. 390. The statute provides that “Appeals and writs of error shall lie from the final orders, judgments or decrees of the Circuit * * * Court directly to the Supreme Court, in all cases involving a franchise.” This case involves a franchise; we therefore have no jurisdiction. The cause is dismissed, with leave, to plaintiff in error to withdraw papers.